                                             Case 2:21-cv-00089-GMN-EJY Document 36 Filed 08/20/21 Page 1 of 4



                                         1    John E. Bragonje
                                              State Bar No. 9519
                                         2    Brian D. Blakley
                                              State Bar No. 13074
                                         3    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                              3993 Howard Hughes Pkwy, Suite 600
                                         4    Las Vegas, NV 89169-5996
                                              Tel: 702.949.8200
                                         5    Fax: 702.949.8398
                                              E-mail:jbragonje@lewisroca.com
                                         6    E-mail:bblakley@lewisroca.com
                                         7    Dana M. Susman (Pro Hac Vice)
                                              Daniel Gimmel (Pro Hac Vice)
                                         8    KANE KESSLER, P.C.
                                              600 Third Avenue, 35th Floor
                                         9    New York, NY 10016-1901
3993 Howard Hughes Parkway, Suite 600




                                        10    Tel: 212.541.6222
                                              Fax: 212.245.3009
                                        11    E-mail: dsusman@kanekesssler.com
                                                      dgimmel@kanekessler.com
                                        12
                                              Attorneys for Defendant All Saints Retail Limited
Las Vegas, NV 89169




                                        13

                                        14                                UNITED STATES DISTRICT COURT
                                        15                                     DISTRICT OF NEVADA

                                        16   BLITZ NV, LLC,                                       Case No.: 2:21-cv-00089-GMN-EJY
                                        17                          Plaintiff,                    STIPULATION AND [PROPOSED]
                                                                                                  ORDER TO EXTEND TIME TO RESPOND
                                        18   vs.                                                  TO AMENDED COMPLAINT AND TO
                                                                                                  CONTINUE RULE 26(F) SCHEDULING
                                        19   ALL SAINTS RETAIL LIMITED,                           CONFERENCE
                                        20                          Defendant.                    (THIRD REQUEST)
                                        21

                                        22            Defendant All Saints Retail Limited and Plaintiff Blitz NV, LLC, by and through their
                                        23   respective undersigned counsel, hereby stipulate as follows:
                                        24            1.     Plaintiff initiated this action by the filing of a summons and complaint on
                                        25   January 15, 2021. On March 9, 2021, Defendant filed a motion to dismiss [ECF No. 12], based
                                        26   on lack of personal jurisdiction, subject matter jurisdiction and for failure to properly serve
                                        27   Defendant with process.
                                        28


                                             115281450.1
                                              Case 2:21-cv-00089-GMN-EJY Document 36 Filed 08/20/21 Page 2 of 4



                                         1             2.    In response, on March 23, 2021, Plaintiff filed a response to the Motion to Dismiss
                                         2    asserting that the motion to dismiss be denied as moot or soon to be moot [ECF No. 19], the First
                                         3    Amended Complaint [ECF No. 18], along with a Motion to Extend Time to Serve Process Upon
                                         4    Defendant All Saints Retail Limited Pursuant to FRCP 4(m) (“Motion to Extend”) [ECF No. 20].
                                         5             3.    Thereafter, the parties continued to have settlement discussions, and as part of these
                                         6    discussions, Defendant has agreed to waive service of the Summons and Complaint pursuant to
                                         7    Rule 4(d). Defendant will promptly provide the appropriate, duly executed waiver of service form,
                                         8    which will then be filed with this Court. In light of the agreement to waive of service, the parties
                                         9    agreed that the Motion to Extend was moot.
3993 Howard Hughes Parkway, Suite 600




                                        10             4.    On March 31, 2021, the Court ordered that Defendant’s deadline to respond to the
                                        11    First Amended Complaint will be on or before June 28, 2021, and that the date to hold the Rule
                                        12    26(f) conference would be 30 days from Defendant’s response to the First Amended Complaint,
Las Vegas, NV 89169




                                        13    but no later than July 28, 2021, and the Discovery Plan/Scheduling Order would be due 14-days
                                        14    thereafter [ECF No. 24].
                                        15             5.    On June 18, 2021, the parties stipulated to a further 30-day extension of the
                                        16    deadlines, and on June 21, 2021, the Court ordered that Defendant’s deadline to respond to the
                                        17    First Amended Complaint will be on or before July 28, 2021, and that the date to hold the Rule
                                        18    26(f) conference would be 30 days from Defendant’s response to the First Amended Complaint,
                                        19    but no later than August 27, 2021, and the Discovery Plan/Scheduling Order would be due 14 days
                                        20    thereafter [ECF No. 30].
                                        21             6.    On July 16, 2021, the parties stipulated to a further 30-day extension of the
                                        22    deadlines, and on July 19, 2021, the Court ordered that Defendant’s deadline to respond to the
                                        23    First Amended Complaint will be on or before August 27, 2021, and that the date to hold the Rule
                                        24    26(f) conference would be 30 days from Defendant’s response to the First Amended Complaint,
                                        25    but no later than September 27, 2021, and the Discovery Plan/Scheduling Order would be due 14
                                        26    days thereafter [ECF No. 33].
                                        27

                                        28
                                                                                              -2-


                                             115281450.1
                                             Case 2:21-cv-00089-GMN-EJY Document 36 Filed 08/20/21 Page 3 of 4



                                         1            7.    To allow for continued settlement discussions, the parties have agreed to extend by
                                         2   30 days Defendant’s deadline to respond to the First Amended Complaint, which deadline will be
                                         3   on or before September 27, 2021. Such stipulation is without prejudice and with the express
                                         4   reservation of rights by each party. Without limiting the foregoing, Defendant expressly reserves
                                         5   all defenses and objections to the lawsuit, the Court’s personal and subject matter jurisdiction and
                                         6   the venue of this action, and Plaintiff expressly reserves all arguments and allegations in
                                         7   connection with personal and subject matter jurisdiction and the venue of this action.
                                         8            8.    Further, commensurate with the settlement discussions and extending the deadline
                                         9   to respond to the First Amended Complaint, the parties further request a thirty-day continuance of
3993 Howard Hughes Parkway, Suite 600




                                        10   the deadlines to hold the Rule 26(f) conference and submit a Discovery Plan/Scheduling Order for
                                        11   30 days from the date of Defendant’s response to the amended complaint, but no later than October
                                        12   27, 2021 for the 26(f) conference and 14-days thereafter to file the Discovery Plan/Scheduling
Las Vegas, NV 89169




                                        13   Order.
                                        14            9.    There is currently no trial or hearings scheduled in this matter.
                                        15    Dated this 19th day of August, 2021            Dated this 19th day of August, 2021
                                        16    FLANGAS LAW GROUP                              LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                        17    By: /s/Kimberly P. Stein                       By: /s/ John E. Bragonje
                                        18    Kimberly P. Stein                              John E. Bragonje
                                              Nevada Bar No. 8675                            State Bar No. 9519
                                        19    Email: kps@fdlawly.com                         Email: jbragonje@lewisroca.com
                                              3275 South Jones Blvd., Ste. 105               Brian D. Blakley
                                        20    Las Vegas, NV 89146                            State Bar No. 13074
                                              Tel: (702) 307-9500                            E-mail:bblakley@lewisroca.com
                                        21                                                   3993 Howard Hughes Pkwy, Suite 500
                                              CARLTON FIELDS                                 Las Vegas, NV 89159-5996
                                        22
                                              William Giltinan (Pro Hac Vice)                Tel: (702) 949-8200
                                        23    FL Bar No. 27810
                                              4221 W. Boy Scout Blvd., Ste. 1000             KANE KESSLER, P.C.
                                        24    Tampa, Florida 33607-4241                      Dana M. Susman (Pro Hac Vice)
                                              (813) 229-4241                                 Daniel Gimmel (Pro Hac Vice)
                                        25                                                   600 Third Avenue, 35th Floor
                                              Attorneys for Plaintiff Blitz NV, LLC          New York, NY 10016
                                        26                                                   Tel: 212-541-6222
                                        27
                                                                                             Attorneys for Defendant All Saints Retail Limited
                                        28
                                                                                             -3-


                                             115281450.1
                                             Case 2:21-cv-00089-GMN-EJY Document 36 Filed 08/20/21 Page 4 of 4



                                         1                                              ORDER
                                         2            IT IS SO ORDERED that:
                                         3            1.   Defendant’s deadline to respond to the First Amended Complaint [ECF No. 18]
                                         4   will be September 27, 2021.
                                         5            2.   The current date to hold the 26(f) conference is continued until 30 days from
                                         6   Defendant’s response to the First Amended Complaint, but no later than October 27, 2021, and the
                                         7   Discovery Plan/Scheduling Order would be due 14-days thereafter.
                                         8

                                         9                                               UNITED STATES MAGISTRATE JUDGE
3993 Howard Hughes Parkway, Suite 600




                                        10
                                                                                         Dated: August 20, 2021
                                        11

                                        12
Las Vegas, NV 89169




                                        13

                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                                                                           -4-


                                             115281450.1
